DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 3 March 2020 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: KR20160003169U is representative of the closest prior art. KR20160003169U discloses a mat system comprising a plurality of individual mats each with a top side, a bottom side running parallel to said top side, and at least one rectilinear side edge; see the Figures. The rectilinear side edges of the individual mats in Lee each have at least one undercut recess 11 as shown in Figs. 1a-b and at least one connecting means 20 having a shape enabling, by engagement of each one of their halves in respective undercut recesses, a connecting of two mats along their rectilinear side edges. The individual mats and the connecting means in Lee each comprise at least one layer of foam material [0038] and the connecting means each comprise two interconnected primary circular segment regions having radii and center points; see the Figs. However, KR20160003169U does not teach or suggest connecting means that comprise secondary segment regions that are circular segments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783